Appeal by defendants: (a) from judgments of the Supreme Court, Queens County, rendered June 28, 1963 after a joint jury trial, convicting the defendant De Lucia of attempted burglary in the third degree and of possession of burglar’s instruments as a felony; and convicting the defendant Montella of the same burglary count and of possession of burglar’s instruments as a misdemeanor, and imposing sentence upon each of them; and (b) from an order of the said court, made February 13, 1964 on reargument, which adhered to the court’s original order of June 13, 1963 and denied defendants’ motion for a new trial on the ground that during the trial some of the jurors, without authorization, had visited the scene of the alleged crimes. Judgment affirmed as to each defendant. No opinion. A separate appeal does not lie from the order of February 13, 1964. However, such order has been reviewed on the appeal from the judgments (see Code Grim. Pro., §§ 517, 485). Beldock, P. J., TJghetta, Kleinfeld, Christ and Brennan, JJ., concur.